CONCURRING OPINION
Eichardson, Judge:
I should like to append a word to Judge Johnson’s opinion, with which I concur.
I share the view that all evidence adduced in a case, whether it be by the plaintiff or the defendant, is entitled to weight, and I so stated in the case of United States v. Baar & Beards, Inc., 40 Cust. Ct. 874, 881, A.R.D. 85. The plaintiff in that case introduced only an affidavit which the Court of Customs and Patent Appeals, in reversing the decision of the majority opinion of this division, ruled to be “the conclusions of the affiant.” The Court of Customs and Patent Appeals did not rule on the competency and availability of the defendant’s evidence to establish the plaintiff’s case and concluded that “Since, however, no substantial evidence showing error in the appraiser’s valuation mas presented ~by the importer, there is no obligation on the part of the Government to offer any evidence.” [Italics added.]
In the instant case, while it is true that the plaintiff did answer “Yes” to the question on cross-examination by the Government: “You claim that to be a work of art?” it is insufficient to establish the bowl as a work of art.